 
ASSIGNMENT AND ASSUMPTION OF COAL AGREEMENT
 
This Assignment and Assumption of Coal Agreement made and entered into as of
this 31st day of March, 2010, by and between JBM Energy Company, LLC (“JBM”),
Future Gas Holdings, Ltd (“Assignor”), and Teen Glow Makup, Inc., a corporation
organized under the laws of the State of Nevada, (“Assignee”),
 
WITNESSETH:
 
WHEREAS, JBM and Assignor did enter into a Coal Buy and Sell Agreement dated as
of February 4, 2010, whereunder Assignor agrees to purchase all coal mineral
rights owned by JBM under certain real property located in Judith Basin County,
Montana (hereinafter referred to as the “Coal Agreement”), and
 
WHEREAS, Assignor desires to transfer and assign all of its rights and
obligations under said Coal Agreement to Assignee, and Assignee desires to
acquire such rights and assume all obligations of the Assignor under said Coal
Agreement,
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
 
1.  
ASSIGNMENT AND ASSUMPTION

 
Assignor hereby assigns, transfers and conveys to Assignee all of Assignor’s
rights, interests, obligations and liabilities under said Coal Agreement.
Assignee hereby accepts the above assignment, transfer and conveyance, and
hereby agrees to assume, to abide by, to be responsible for and to perform, all
obligations, covenants, representations, warranties and other commitments made
by Assignor under all terms and conditions of said Coal Agreement.
 
2.  
REPRESENTATIONS AND WARRANTIES OF BUYER

 
Assignee hereby makes the following representations and warranties to JBM which
shall be deemed to be incorporated by reference as part of said Coal Agreement
and made a part thereof:
 
a.  
Buyer was organized as a corporation under the laws of Nevada on August 7, 2007.
A copy of its certificate of incorporation, and all amendments thereto, is
attached hereto as Exhibit 3 and by reference made a part hereof. Buyer is
qualified to do business in the following states: Nevada.

 
b.  
A copy of the Buyer’s current Bylaws as amended is attached hereto as Exhibit 4
and by reference made a part hereof.

 
c.  
A list of the names and addresses of the Buyer’s Directors and Officers is
attached hereto as Exhibit 5 and by reference made a part hereof.

 
d.  
Buyer is authorized to issue 75,000,000 shares of common stock and 0 shares of
preferred stock. The total outstanding stock of Buyer consists of the following:
8,627,000 shares of common voting stock and 0 shares of preferred, if any. There
is a total of _____________stockholders owning stock in the Buyer.

 
e.  
There are no stock options, warrants or other stock rights outstanding except
those set forth in Exhibit 6 attached hereto and by reference made a part
hereof.

 
f.  
Attached hereto as Exhibit 7 and by reference made a part hereof are true and
correct copies of the financial statements of Buyer since its incorporation
which represent the true and correct financial condition and transactions of
Buyer for the respective period.

 
g.  
Buyer is in good standing under the laws of Nevada and has the power to own its
properties and to carry on its business as it is now being conducted.

 
h.  
There are no liabilities and there is no indebtedness of Buyer which, in any
way, would impair the right of Buyer to enter into this Coal Agreement or to
perform under it.

 
i.  
There are no pending of threatened actions, suits, proceedings or investigations
against or affecting Buyer, at law or in equity, before any federal, state or
local court, board or other governmental or administrative agency, except as
listed in Exhibit 8 attached hereto and by reference made a part hereof.

 
j.  
Buyer is not in violation of any law, regulation or rule, or of any writ,
judgment, injunction, order or decree of any court or government authority.

 
k.  
Buyer has the requisite authority to execute, deliver and perform this Coal
Agreement and all other agreements or instruments to be executed by Buyer
pursuant to this Coal Agreement. This Coal Agreement constitutes, and such other
agreements and instruments will constitute, the legal, valid and binding
obligation of Buyer which are or will be enforceable against Buyer in accordance
with their respective terms.

 
l.  
The execution, delivery and performance of the Coal Agreement will not result in
the violation of any statute, regulations, judgment, writ, injunction or decree
of any court or other agency.

 
m.  
The representations and warranties contained in this Paragraph 2 shall be true,
on and as of the closing date, with the same force and effect as though made on
and as of the closing date, and shall survive and remain in effect following the
closing date.

 
3.  
NOTICE TO BUYER

 
Pursuant to paragraph 14 of said Coal Agreement, notices to Buyer should be
addressed as follows:
 
16 Market Square Center
1400 16th Street,  Suite 400
Denver, CO 80202
Attn:  Johannes Peterson
 
4.  
ACCEPTANCE OF ASSIGNMENT AND ASSUMPTION

 
JBM hereby agrees to and accepts this Assignment and Assumption of Coal
Agreement.
 
Executed as of this 31st day of March, 2010.
 
JBM Energy Company,
LLC                                                                                                Teen
Glow Makup, Inc.
 
A Delaware Limited Liability
Company                                                                             A
Nevada Corporation
 


 
By:
___________________                                                                                                By:
_____________________
 
       Russell B. Pace,
Jr.                                                                                                           Johannas
Peterson
 
       Sole
Manager                                                                                                                    
Director
 


 
Future Gas Holdings, Ltd
A Nevis Limited Liability Company


By:  _____________________
Roger Knox
Director




 


 


 


 
EXHIBIT 3
 


 
ROSS MILLER
Secretary of State
205 North Carson Street
Carson City, Nevada 89701-4299
715-684-5708


                                                          Filed in the office of
                                                                /s/  Ross Miller
                                                                     Ross Miller
                                                              Secretary of State
                                                       Filed 08/07/2007   7:07AM
                                                                   E0566232007-1


                           ARTICLES OF INCORPORATION
                              (PURSUANT TO NRS 78)


1.  Name of Corporation:        TEEN GLOW MAKEUP, INC.


2.  Resident Agent Name
    and Street Address:         Nevada Corporation Services Ltd.
                                4231 Dant Blvd
                                Reno, Nevada  89509-7020


3.  Shares:                     75,000,000          Par value: $0.001


4.  Names & Addresses
    of Board of Directors/
    Trustees:                   David Batrick
                                4231 Dant Blvd
                                Reno, NV  89509-7020


5.  Purpose:
    (optional)


6.  Names, Address
    and Signature
    of Incorporator:            Nevada Corporation Services Ltd.
                                /s/ David Batrick
                                4231 Dant Blvd
                                Reno, NV  89509-7020


7.  Certificate of
    Acceptance of
    Appointment of
    Resident Agent:             I hereby accept appointment as Resident Agent
                                for the above-named corporation.




                                By: /s/ David Batrick           August 6, 2007
                                    --------------------        --------------
                                    Authorized Signature        Date
                                    of R.A. or On Behalf of
                                    R.A. Company


 


 


 


 


 
EXHIBIT 4
 


 
Bylaws of
Teen Glow Makeup, Inc.
a Nevada Corporation
 
ARTICLE I - OFFICES
 
The registered office of the Corporation in the State of Nevada shall be located
in the City and State designated in the Articles of Incorporation. The
Corporation may also maintain offices at such other places within or without the
State of Nevada as the Board of Directors may, from time to time, determine.
 
ARTICLE II - MEETTNG OF STOCKHOLDERS
 
Section 1 – Annual Meetings:(Chapter 78.310)
 
The annual meeting of the Stockholders of the Corporation shall be held at the
time fixed, from time to time, by the Directors.
 
Section 2 – Special Meetings:(Chapter 78.310)
 
Special meeting of the Stockholder may be called by the Board of Directors or
such person or persons authorized by the Board of Directors and shall be held
within or without the State of Nevada.
 
Section 3 – Place of Meetings:(Chapter 78.310)
 
Meetings of Stockholders shall be held at the registered office of the
Corporation, or at such other places, within or without the State of Nevada as
the Directors may from time to time fix. If no designation is made, the meeting
shall be held at the Corporation's registered office in the state of Nevada.
 
Section 4 – Notice of Meetings:(Section 78.370)
 
(a) Written or printed notice of each meeting of Stockholders, whether annual or
special, signed by the president, vice president or secretary, stating the time
when and place where it is to be held, as well as the purpose or purposes for
which the meeting is called shall be served either personally or by mail, by or
at the direction of the president, the secretary, or the officer or the person
calling the meeting, not less than ten or more than sixty days before the date
of the meeting, unless the lapse of the prescribed time shall have been waived
before or after the taking of such action, upon each Stockholder of record
entitled to vote at such meeting, and to any other Stockholder to whom the
giving of notice may be required by law. If mailed, such notice shall be deemed
to be given when deposited in the United States mail, addressed do the
Stockholder as it appears on the share transfer records of the Corporation or to
the current address, which a Stockholder has delivered to the Corporation in a
written notice.
 
(b) Further notice to a Stockholder is not required when notice of two
consecutive annual meetings, and all notices of meetings or of the taking of
action by written consent without a meeting to him or her during the period
between those two consecutive annual meetings; or all, and at least two payments
sent by first-class mail of dividends or interest on securities during a
l2-month period have been mailed addressed to him or her at his or her address
as shown on the records of the Corporation and have been returned undeliverable.
 
Section 5 - Quorum:(Section 78.320)
 
(a)Except as otherwise provided herein, or by law, or in the Articles of
Incorporation (such Articles and any amendments thereof being hereinafter
collectively referred to as the "Articles of Incorporation"), a quorum shall be
present at all meetings of Stockholders of the Corporation, if the holders of a
majority of the shares entitled to vote on that matter are represented at the
meeting in person or by proxy.
 
(b) The subsequent withdrawal of any Stockholder from the meeting, after the
commencement of a
meeting, or the refusal of any Stockholder represented in person or by proxy to
vote, shall have no
effect on the existence of a quorum, after a quorum has been established at such
meeting.
 
(c) Despite the absence of a quorum at any meeting of Stockholders, the
Stockholders present may
adjourn the meeting.
 
Section 6 - Voting and Acting:(Section 78.320 & 78.350)
(a) Except as otherwise provided by law, the Articles of lncorporation, or these
Bylaws, any corporate action, the affirmative vote of the majority of shares
entitled to vote on that matter and represented either in person or by proxy at
a meeting of Stockholders at which a quorum is present, shall be the act of the
Stockholders of the Corporation.
 
(b) Except as otherwise provided by statute, the Certificate of Incorporation,
or these bylaws, at each meeting of Stockholders, each Stockholder of the
Corporation entitled to vote thereat, shall be entitled to one vote for each
share registered in his name on the books of the Corporation.
 
(c) Where appropriate communication facilities are reasonably available, any or
all Stockholders shall have the right to participate in any Stockholders'
meeting, by means of conference telephone or
any means of communications by which all persons participating in the meeting
are able to hear each
other.
 
Section 7 - Proxies:(Section 78.355)
Each Stockholder entitled to vote or to express consent or dissent without a
meeting, may do so either in person or by proxy, so long as such proxy is
executed in writing by the Stockholder himself, his authorized officer,
director, employee or agent or by causing the signature of the stockholder to be
affixed to the writing by any reasonable means, including, but not limited to, a
facsimile signature, or by his attorney-in-fact there unto duly authorized in
writing. Every proxy shall
be revocable at will unless the proxy conspicuously states that it is
irrevocable and the proxy is coupled with an interest. A telegram, telex,
cablegram, or similar transmission by the Stockholder, or a photographic,
photostatic, facsimile, shall be treated as a valid proxy, andtreated as a
substitution of the original proxy, so long as such transmission is a complete
reproduction executed by the Stockholder. If it is determined that the telegram,
cablegram or other electronic transmission is valid, the persons appointed by
the Corporation to count the votes of Stockholders and determine the validity of
proxies and ballots or other persons making those determinations must specify
the information upon which they relied. No proxy shall be valid after the
expiration of six months from the date of its execution, unless otherwise
provided in the proxy. Such instrument shall be exhibited to the Secretary at
the meeting and shall be filed with the records of the Corporation. If any
Stockholder designates two or more persons to act as proxies, a majority of
those persons present at the meeting, or, if one is present, then that one has
and may exercise all of the powers conferred by the Stockholder upon all of the
persons so designated unless the Stockholder provides otherwise.
 
Section 8 - Action Without a Meeting:(Section 78.320)
 
Unless otherwise provided for in the Articles of Incorporation of the
Corporation, any action to be taken at any annual or special Stockholders'
meeting, maybe taken without a meeting, without prior notice and without a vote
if written consents are signed by a majority of the Stockholders of the
Corporation, except however if a different proportion of voting power is
required by law, the Articles of Incorporation or these Bylaws, than that
proportion of written consents is required. Such written consents must be filed
with the minutes of the proceedings of the Stockholders of the Corporation
 
ARTICLE III - BOARD OF DIRECTORS
 
Section 1 – Number, Term, Election and Qualifications:(Section 78.115, 78.330)
(a)The first Board of Directors and all subsequent Boards of the Corporation
shall consist of not less
than I nor more than 10, unless and until otherwise determined by vote of a
majority of the entire Board of Directors. The Board of Directors or
Stockholders all have the power, in the interim between annual and special
meetings of the Stockholders, to increase or decrease the number of Directors of
the Corporation. A Director need not be a Stockholder of the Corporation unless
the Certificate of lncorporation of the Corporation or these Bylaws so require.
 
(b) Except as may otherwise be provided herein or in the Articles of
lncorporation, the members of the Board of Directors of the Corporation shall be
elected at the first annual Stockholders' meeting and at each annual meeting
thereafter, unless their terms are staggered in the Articles of Incorporation of
the Corporation or these Bylaws, by a plurality of the votes cast at a meeting
of Stockholders, by the holders of shares entitled to vote in the election.
 
(c) The first Board of Directors shall hold office until the first meeting of
Stockholders and until their successors have been duly elected and qualified or
until there is a decrease in the number of Directors. Thereinafter, Directors
will be elected at the annual meeting of Stockholders and shall hold office
until the annual meeting of the Stockholders next succeeding his election,
unless their terms are staggered in the Articles of Incorporation of the
Corporation (so long as at least one - fourth in number of the Directors of the
Corporation are elected at each annual Stockholders' meeting) or these
Bylaws, or until his prior death, resignation or removal. Any Director may
resign at any time upon written or verbal notice of such resignation to the
Corporation.
 
 (d) All Directors of the Corporation shall have equal voting power unless the
Articles of Incorporation of the Corporation provide that the voting power of
individual Directors or classes of Directors are greater than or less than that
of any other individual Directors or classes of Directors, and the different
voting powers may be stated in the Articles of Incorporation or may be dependent
upon any fact or event that may be ascertained outside the Articles of
Incorporation if the manner in which the fact or event may operate on those
voting powers is stated in the Articles of Incorporation. If the Articles of
Incorporation provide that any Directors have voting power greater than or less
than other Directors of the Corporation, every reference in these Bylaws to a
majority or other proportion of Directors shall be deemed to refer to a majority
or other proportion of the voting power of all the Directors or classes of
Directors, as may be required by the Articles of Incorporation.
 
Section2 – Duties and Powers:(Section 78.120)
 
The Board of Directors shall be responsible for the control and management of
the business and affairs, property and interests of the Corporation, and may
exercise all powers of the Corporation, except such as those stated under Nevada
state law, are in the Articles of Incorporation or by these Bylaws, expressly
conferred upon or reserved to the Stockholders or any other person or persons
named therein.
 
Section3 – Regular Meetings; Notice:(Section 78.310)
 
(a)A regular meeting of the Board of Directors shall be held either within or
without the State of Nevada
at such time and at such place as the Board shall fix.
(b) No notice shall be required of any regular meeting of the Board of Directors
and, if given, need not specify the purpose of the meeting; provided, however,
that in case the Board of Directors shall fix or change the time or place of any
regular meeting when such time and place was fixed before such change, notice of
such action shall be given to each director who shall not have been present at
the meeting at which such action was taken within the time limited, and in the
manner set forth in these Bylaws with respect to special meetings, unless such
notice shall be waived in the manner set forth in these Bylaws.
 
Section 4 - Special Meetings; Notice:(Section 78.310)
 
(a) Special meetings of the Board of Directors shall be held at such time and
place as may be specified in the respective notices or waivers of notice
thereof.
(b) Except as otherwise required statute, written notice of special meetings
shall be mailed directly to each Director, addressed to him at his residence or
usual place of business, or delivered orally, with sufficient time for the
convenient assembly of Directors thereat, or shall be sent to him at such place
by telegram, radio or cable, or shall be delivered to him personally or given to
him orally, not later than the day before the day on which the meeting is to be
held. If mailed, the notice of any special meeting shall be deemed to be
delivered on the second day after it is deposited in the United States mails, so
addressed, with postage prepaid. If notice is given by telegram, it shall be
deemed to be delivered when the telegram is delivered to the telegraph company.
A notice, or waiver of notice, except as required by these Bylaws, need not
specify the business to be transacted at or the purposes or purposes of the
meeting.
(c) Notice of any special meeting shall not be required to be given to any
Director who shall attend such meeting without protesting prior thereto or at
its commencement, the lack of notice to him, or who submits a signed waiver of
notice, whether before or after the meeting. Notice of any adjourned
meeting shall not be required to be given.
 
Section5 - Chairperson:
 
The Chairperson of the Board if any and if present, shall preside at all
meetings of the Board of Directors. If there shall be no Chairperson, or he or
she shall be absent, then the President shall preside, and in his absence, any
other director chosen by the Board of Directors shall preside.
 
Section 6 – Quorum and Adjournments:(Section 78.315)
(a)At all meetings of the Board of Directors, or any committee thereof, the
presence of a majority of the entire Board, or such committee thereof, shall
constitute a quorum for the transaction of business, except as otherwise
provided by law, by the Certificate of Incorporation, or these Bylaws.
 
(b) A majority of the directors present at the time and place of any regular or
special meeting, although less than a quorum, may adjourn the same from time to
time without notice, whether or not a quorum exists. Notice of such adjourned
meeting shall be given to Directors not present at time of the adjournment and,
unless the time and place of the adjourned meeting are announced at the time of
the adjournment, to the other Directors who were present at the adjourned
meeting.
 
Section 7 – Manner of Acting:(Section 78.315)
(a) At all meetings of the Board of Directors, each director present shall have
one vote, irrespective of the number of shares of stock, if any, which he may
hold.
 
(b) Except as otherwise provided by law, by the Articles of Incorporation, or
these bylaws, action approved by a majority of the votes of the Directors
present at any meeting of the Board or any committee thereof, at which a quorum
is present shall be the act of the Board of Directors or any committee thereof.
 
(c) Any action authorized in writing made prior or subsequent to such action, by
all of the Directors entitled to vote thereon and filed with the minutes of the
Corporation shall be the act of the Board of
Directors, or any committee thereof, and have the same force and effect as if
the same had been passed by unanimous vote at a duly called meeting of the Board
or committee for all purposes.
 
(d) Where appropriate communications facilities are reasonably available, any or
all directors shall have the right to participate in any Board of Directors
meeting, or a committee of the Board of Directors meeting, by means of
conference telephone or any means of communications by which all persons
participating in the meeting are able to hear each other.
 
Section 8 – Vacancies: (Section 78.335)
(a) Unless otherwise provided for by the Articles of lncorporation of the
Corporation, any vacancy in the Board of Directors occurring by reason of an
increase in the number of directors, or by reason of the death, resignation,
disqualification, removal or inability to act of any director, or other cause,
shall be filled by an affirmative vote of a majority of the remaining directors,
though less than a quorum of the Board or by a sole remaining Director, at any
regular meeting or special meeting of the Board of Directors called for that
purpose except whenever the Stockholders of any class or classes or series
thereof are entitled to elect one or more Directors by the Certificate of
Incorporation of the Corporation, vacancies and newly created directorships of
such class or classes or series may be filled by a majority of the Directors
elected by such class or classes or series thereof then in office, or by a sole
remaining Directors so elected.
 
(b) Unless otherwise provided for by law, the Articles of Incorporation or these
Bylaws, when one or more Directors shall resign from the board and such
resignation is effective at a future date, a majority of the directors, then in
office, including those who have so resigned, shall have the power to fill such
vacancy or vacancies, the vote otherwise to take effect when such resignation or
resignations shall become effective.
 
Section 9 – Resignation:(Section 78.335)
 
A Director may resign at any time by giving written or verbal notice of such
resignation to the Corporation.
 
Section 10- Removal:(Section 78.335)
 
Unless otherwise provided for by the Articles of Incorporation, one or more or
all the Directors of the Corporation may be removed with or without cause at any
time by a vote of two-thirds of the Stockholders entitled to vote thereon, at a
special meeting of the Stockholders called for that purpose, unless the Articles
of Incorporation provide that Directors may only be removed for cause, provided
however, such Director shall not be removed if the Corporation states in its
Articles of Incorporation that its Directors shall be elected by cumulative
voting and there are a sufficient number of shares cast against his or her
removal, which if cumulatively voted at an election of Directors would be
sufficient o elect him or her. If a Director was elected by a voting group of
Stockholders, only the Stockholders of that voting group may participate in the
vote to remove that Director.
 
Section 11- Compensation:(Section 78.140)
 
The Board of Directors may authorize and establish reasonable compensation of
the Directors for services to the Corporation as Directors, including, but not
limited to attendance at any annual or special meeting of the Board.
 
Section 12- Committees:(Section 78.125)
 
Unless otherwise provided for by the Articles of Incorporation of the
Corporation, the Board of
Directors, may from time to time designate from among its members one or more
committees, and alternate members thereof, as they deem desirable, each
consisting of one or more members with such powers and authority (to the extent
permitted by law and these Bylaws) as may be provided in such resolution. Unless
the Articles of Incorporation or Bylaws state otherwise, the Board of Directors
may appoint natural persons who are not Directors to serve on such committees
authorized herein. Each such committee shall serve at the pleasure of the Board
and, unless otherwise stated by law, the Certificate of lncorporation of the
Corporation or these Bylaws, shall be governed by the rules and regulations
stated herein regarding the Board of Directors.
 
ARTICLE IV – OFFICERS
 
Section 1 – Number, Qualifications, Election and Term of Office:(Section 78.130)
 
(a) The Corporation's officers shall have such titles and duties as shall be
stated in these Bylaws or in a resolution of the Board of Directors which is not
inconsistent with these Bylaws. The officers of the Corporation shall consist of
a president, secretary and treasurer, and also may have one or more vice
presidents, assistant secretaries and assistant treasurers and such other
officers as the Board of Directors may from time to time deem advisable. Any
officer may hold two or more offices in the Corporation.
 
(b) The officers of the Corporation shall be elected by the Board of Directors
at the regular annual meeting of the Board following the annual meeting of
Stockholders.
 
(c) Each officer shall hold office until the annual meeting of the Board of
Directors next succeeding his election, and until his successor shall have been
duly elected and qualified, subject to earlier termination by his or her death,
resignation or removal.
 
Section 2 - Resignation:
 
Any officer may resign at any time by giving written or verbal notice of such
resignation to the Corporation.
 
Section 3 - Removal:
 
Any officer elected by the Board of Directors may be removed, either with or
without cause, and a successor elected by the Board at any time, and any officer
or assistant another officer, if appointed by another officer, may likewise be
removed by such officer.
 
Section 4 - Vacancies:
 
(a) A vacancy, however caused, occurring in the Board and any newly created
Directorship resulting from an increase in the authorized number of Directors
may be filled by the Board of Directors.
 
Section 5 - Bonds:
The Corporation may require any or all of its officers or Agents to post a bond,
or otherwise, to the Corporation for the faithful performance of their positions
or duties.
 
Section 6 - Compensation:
 
The compensation of the officers of the Corporation shall be fixed from time to
time by the Board of Directors.


ARTICLE V - SHARES OF STOCK
 
Section 1 – Certificate of Stock:(Section 78.235)
 
(a) The shares of the Corporation shall be represented by certificates or shall
be uncertificated shares.
 
(b) Certificated shares of the Corporation shall be signed, (either manually or
by facsimile), by officers or agents designated by the Corporation for such
purposes, and shall certify the number of shares owned by him in the
Corporation. Whenever any certificate is countersigned or otherwise
authenticated by a transfer agent or transfer clerk, and by a registrar, then a
facsimile of the signatures of the officers or agents, the transfer agent or
transfer clerk or the registrar of the Corporation may be printed or
lithographed upon the certificate in lieu of the actual signatures. If the
Corporation uses facsimile signatures of its officers and agents on its stock
certificates, it cannot act as registrar of its own stock but its transfer agent
and registrar may be identical if the institution acting in those dual
capacities countersigns or otherwise authenticates any stock certificates in
both capacities. If any officer who has signed or whose facsimile signature has
been placed upon such certificate, shall have ceased to be such officer before
such certificate is issued, it may be issued by the Corporation with the same
effect as if he were such officer at the date of its issue.
 
(c) If the Corporation issues uncertificated shares as provided for in these
Bylaws, within a reasonable time after the issuance or transfer of such
uncertificated shares, and at least annually thereafter, the Corporation shall
send the Stockholder a written statement certifying the number of shares owned
by such Stockholder in the Corporation.
 
(d) Except as otherwise provided by law, the rights and obligations of the
holders of uncertificated shares and the rights and obligations of the holders
of certificates representing shares of the same class and series shall be
identical.
 
Section2 – Lost or Destroyed Certificates (Section 104.8405)
 
The Board of Directors may direct a new certificate or certificates to be issued
in place of any certificate or certificates theretofore issued by the
Corporation alleged to have been lost, stolen or destroyed if the owner:
 
(a) so requests before the Corporation has notice that the shares have been
acquired by a bona fide purchaser,
 
(b) files with the Corporation a sufficient indemnity bond; and
 
(c) satisfies such other requirements, including evidence of such loss, theft or
destruction, as may be imposed by the Corporation.
 
Section 3 – Transfer of Shares:(Section 104.84011, 104.8406 & 104.8416)
 
(a) Transfers or registration of transfers of shares of the Corporation shall be
made on the stock transfer books of the Corporation by the registered holder
thereof, or by his attorney duly authorized by a written power of attorney; and
in the case of shares represented by certificates, only after the surrender to
the Corporation of the certificates representing such shares with such shares
properly endorsed, with such evidence of the authenticity of such endorsement,
transfer, authorization and other matters as the Corporation may reasonably
require, and the payment of all stock transfer taxes due thereon.
 
(b) The Corporation shall be entitled to treat the holder of record of any share
or shares as the absolute owner thereof for all purposes and, accordingly, shall
not be bound to recognize any legal, equitable or other claim to, or interest
in, such share or shares on the part of any other person, whether or not it
shall have express or other notice thereof, except as otherwise expressly
provided by law.
 
Section 4 – Record Date:(Section 78.215 & 78.350)
 
(a) The Board of Directors may fix, in advance, which shall not be more than
sixty days before the meeting or action requiring a determination of
Stockholders, as the record date for the determination of Stockholders entitled
to receive notice of, or to vote at, any meeting of Stockholders, or to consent
to any proposal without a meeting, or for the purpose of determining
Stockholders entitled to receive payment of any dividends, or allotment of any
rights, or for the purpose of any other action. If no record date is fixed, the
record date for Stockholders entitled to notice of meeting shall be at the close
of business on the day preceding the day on which notice is given, or, if no
notice is given, the day on which the meeting is held or if notice is waived at
the close of business on the day before the day on which the meeting is held.
 
(b) The Board of Directors may fix a record date, which shall not precede the
date upon which the resolution fixing the record date is adopted for
Stockholders entitled to receive payment of any dividend or other distribution
or allotment of any rights of Stockholders entitled to exercise any rights in
respect of any change, conversion or exchange of stock, or for the purpose of
any other lawful action.
 
(c) A determination of Stockholders entitled to notice of or to vote at a
Stockholders` meeting is effective for any adjournment of the meeting unless the
Board of Directors fixes a new record date for the adjourned meeting.
 
Section 5 – Fractions of Shares/Scrip:(Section 78.205)
The Board of Directors may authorize the issuance of certificates or payment of
money for fractions of a share, either represented by a certificate or
uncertificated, which shall entitle the holder to exercise voting rights,
receive dividends and participate in any assets of the Corporation in the event
of liquidation, in proportion to the fractional holdings; or it may authorize
the payment in case of the fair value of fractions of a share as of the time
when those entitled to receive such fractions are determined; or it may
authorize the issuance, subject to such conditions as may be permitted by law,
of scrip in registered or bearer form over the manual or facsimile signature of
an officer or agent of the Corporation or its agent for that purpose,
exchangeable as therein provided for occupied shares, but such scrip shall not
entitle the holder to any rights of Stockholder, except as therein provided. The
scrip may contain any provisions or conditions that the Corporation deems
advisable. If a scrip ceases to be exchangeable or full share certificates, the
shares that would otherwise have been issuable as provided on the scrip are
deemed to be treasury shares unless the scrip contains other provisions for
their disposition.
  
ARTICLE VI - DIVIDENDS
(Section 78.215 & 78.288)
 
(a) Dividends may be declared and paid out of any funds available therefore, as
often, in such amounts, and at such time or times as the Board of Directors may
determine and shares may be issued pro rata and without consideration to the
Corporation's Stockholders or to the Stockholders of one or more classes or
series.
 
(b) Shares of one class or series may not be issued as a share dividend to
Stockholders of another class or series unless:
(i) so authorized by the Articles of Incorporation;
(ii) a majority of the Stockholders of the class or series to be issued approve
the issue; or there are no outstanding shares of the class or series of shares
that are authorized to be issued.
 
ARTICLE VII - FISCAL YEAR
 
The fiscal year of the Corporation shall be fixed, and shall be subject to
change by the Board of
Directors from time to time, subject to applicable law.
 
ARTICLE VIII - CORPORATE SEAL
(Section 78.065)
 
The corporate seal, if any, shall be in such form as shall be prescribed and
altered, from time to time, by the Board of Directors. The use of a seal or
stamp by the Corporation on corporate document is not necessary and the lack
thereof shall not in any way affect the legality of a corporate document.
 
ARTICLE IX – AMENDMENTS
 
Section 1 - By Stockholders:
 
All Bylaws of the Corporation shall be subject to alteration or repeal, and new
Bylaws may be made, by a majority vote of the Stockholders at the time entitled
to vote in the election of Directors even though these Bylaws may also be
altered, amended or repealed by the Board of Directors.
 
Section 2 - By Directors:(Section 78.120)
 
The Board of Directors shall have power to make, adopt, alter, amend and repeal,
from time to time, Bylaws of the Corporation.
 
ARTICLE X - WAIVER OF NOTICE:
(Section 78.375)
 
Page l0 of 12
 
Whenever any notice is required to be given by law, the Articles of
Incorporation or these Bylaws, a written waiver signed by the person or persons
entitled to such notice, whether before or after the meeting by any person,
shall constitute a waiver of notice of such meeting.
 
ARTICLE XI - INTERESTED DIRECTORS:
(Section 78.140)
 
No contract or transaction shall be void or voidable if such contact or
transaction is between the corporation and one or more of its Directors or
Officers, or between the Corporation and any other corporation, partnership,
association, or other organization in which one or more of its Directors or
Officers, are directors or officers, or have a financial interest, when such
Director or Officer is present at or participates in the meeting of the Board,
or the committee of the Stockholders which authorizes the contact or transaction
or his, her or their votes are counted for such purpose, if :
 
(a) the material facts as to his, her or their relationship or interest and as
to the contract or
Transaction are disclosed or are known to the Board of Directors or the
committee and are noted in the minutes of such meeting, and the Board or
committee in good faith authorizes the contact or transaction by the affirmative
votes of a majority of the disinterested Directors, even though the
disinterested Directors be less than a quorum; or
b) the material facts as to his, her or their relationship or relationships or
interest or interests and as to the contract or transaction are disclosed or are
known to the Stockholders entitled thereon, and the contract or transaction is
specifically approved in good faith by vote Stockholders; or
(c) the contract or transaction is fair as to the Corporation as of the time it
is authorized, approved or ratified, by the Board of Directors, a committee of
the Stockholders; or
(d) the fact of the common directorship, office or financial interest is not
disclosed or known to the Director or Officer at the time the transaction is
brought before the Board of Directors of the Corporation for such action.
 
Such interested Directors may be counted when determining the presence of a
quorum at the Board of Directors' or committee meeting authorizing the contact
or transaction.
 
ARTICLE XII - ANNUAL LIST OF OFFICERS, DIRECTORS 
AND REGISTERED AGENT:
(Section 78.150 & 78.165)
 
The Corporation shall, within sixty days after the filing of its Articles of
Incorporation with the Secretary of State, and annually thereafter on or before
the last day of the month in which the anniversary date of incorporation occurs
each year, file with the Secretary of State a list of its president, secretary
and treasurer and all of its Directors, along with the post office box or street
address, either residence or business, and a designation of its resident agent
in the state of Nevada. Such list shall be certified by an officer of the
corporation.
 
CERTIFICATE OF OFFICER
 
 
This is to Certify that I am a duly elected, qualified and acting officer of:
 
Teen Glow Makeup, Inc.
 
And that the attached and foregoing Bylaws, constituting a true original copy
were duly accepted as the bylaws of said corporation, by the directors of said
corporation on August 13, 2007.
 
 
In witness whereof, I have hereunto set my hand.
 
 
Dated: August 13, 2007
                                                                                                                                                                                              /S/
David Batrick
                                                                                       
Authorized Officer
 
 
 


 


 
EXHIBIT 5
 


Officers
 
President - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
   
 Secretary - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
   
 Treasurer - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
   
 Director - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
 
 President - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
   
 Secretary - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
   
 Treasurer - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
   
 Director - JOHANNES PETERSON
Address 1: 
 297 KINGSBURY GRADE
Address 2: 
 SUITE D, POST OFFICE BOX 4470
City: 
 LAKE TAHOE
State: 
 NV
Zip Code: 
 89449
Country: 
 USA
Status: 
 Active
Email: 
 




 